DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 1/25/2021. Claims 1-4, 6-11, 13, 15-17 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 2/27/2019. The assignee of record is ASAHI KASEI KABUSHIKI KAISHA. The listed inventors are: KOBAYASHI, Shiro.
Response to Arguments
Applicant’s arguments filed 10/23/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. (US 20160327921 A1, published 11/10/2016; hereinafter Rib) in view of Gillette et al. (US 20180266718 A1, published 9/20/2018; hereinafter Gil), and further in view of Balle et al. (US 20180150299 A1, published 5/31/2018; hereinafter Bal), and further in view of Fok et al. (US 20080133687 A1, published 6/5/2008; hereinafter Fok), and further in view of Jung et al. (US 20190373081 A1, filed 9/14/2018; Jun).
For Claim 1, Rib teaches a device management apparatus for remotely managing an IoT device (Rib Figs. 10A-10B and related description, please see screen-shot below:

    PNG
    media_image1.png
    817
    565
    media_image1.png
    Greyscale

), the apparatus comprising an information acquisition unit configured to connect with a sensor (Rib Fig. 8 & 9A and related descriptions, please see screenshots of Rib Fig. 8 & 9A below:

    PNG
    media_image2.png
    937
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    953
    632
    media_image3.png
    Greyscale

), a network unit configured to connect with a network, and a processor connected to the information acquisition unit and the network unit (Rib Fig. 7B, 7H, & 8 and related descriptions. Please see screenshot of Rib Fig. 7H below:

    PNG
    media_image4.png
    490
    582
    media_image4.png
    Greyscale

), 
wherein the information acquisition unit transmits information acquired by the sensor to the processor (Rib ¶ 0126 sensor unit uses communications interface to communicate with main control unit.
Rib ¶ 0123-0128 provided below:
	[0123] In some embodiments, the main control unit uses input from multiple different sensor units to determine a safe evacuation route out of the home. For example, each sensor unit may include sensors configured to detect a fire (e.g., smoke detectors, thermal cameras, etc.) in the room in which the sensor unit is installed. If a fire is detected in the living room, the main control unit may determine that any evacuation route out of the home should avoid the living room. The main control unit may be configured to cause the sensor units in each room to display a safe evacuation route (e.g., via the display screens of the sensor units) which avoids the room with the fire. In some embodiments, the main control unit and/or sensor units announce the evacuation route audibly or display the evacuation routes on a map based upon the locations of the sensed hazards.

[0124] Referring now to FIG. 7H, a block diagram illustrating the sensor unit in greater detail is shown. The sensor unit is shown to include a variety of sensors including, for example, a temperature sensor, a humidity sensor, a microphone, a light sensor, and an occupancy sensor. However, it should be understood that the particular sensors shown in FIG. 7H are not limiting and that the sensor unit may include any type of sensor in addition to those specifically shown. For example, the sensor unit may include an air quality sensor, an oxygen sensor, a carbon monoxide sensor, a smoke sensor, a camera, a water leakage sensor, an accelerometer, an infrared sensor, a pressure sensor, a motion sensor, and/or any other type of sensor which may be used to sense a variable state or condition within a room or zone of a home or building.

[0125] The sensor unit is shown to include a display. In some embodiments, the display is an electronic ink display (e.g., electronic paper). In other embodiments, the display may use any other display technology such as light emitting diode (LED), organic light-emitting diode (OLED), liquid-crystal display (LCD), organic light-emitting transistor (OLET), surface-conduction electron-emitter display (SED), field emission display (FED), digital light processing (DLP), liquid crystal on silicon (LCoC), or any other display technologies known in the art. In some embodiments, the display is a touch-sensitive display (e.g., a touchscreen). In some embodiments, the sensor unit includes a speaker configured to provide audio output to a user.

[0126] The sensor unit is shown to include a communications interface and a processing circuit. In an illustrative embodiment, the communications interface of the sensor unit is configured to communicate data with a communications interface of a main control unit. The communications interface may include wired or wireless interfaces (e.g., jacks, antennas, transmitters, receivers, transceivers, wire terminals, etc.) for conducting data communications with various systems, devices, or networks. For example, the communications interface may include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network. The communications interface may be configured to communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and may use a variety of communications protocols (e.g., BACnet, IP, LON, Zigbee, Bluetooth, etc.). The sensor unit may use the communications interface to communicate with the main control unit, other sensor units, mobile devices within the home, a home network, or other systems or devices.

[0127] The processing circuit is shown to include a processor and memory. The processor may be a general purpose or specific purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable processing components. The processor may be configured to execute computer code or instructions stored in memory or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.). The memory may include one or more devices (e.g., memory units, memory devices, storage devices, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure. The memory may include random access memory (RAM), read-only memory (ROM), hard drive storage, temporary storage, non-volatile memory, flash memory, optical memory, or any other suitable memory for storing software objects and/or computer instructions. The memory may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described in the present disclosure. The memory may be communicably connected to the processor via the processing circuit and may include computer code for executing (e.g., by the processor) one or more processes described herein.

[0128] The sensor unit is shown to include a power relay controller. The power relay controller may be configured to operate a power relay which controls the power supply to a power outlet, room lighting, or other powered systems or devices. The power relay controller may operate the power relay based on voice commands detected at the microphone of the sensor unit, control signals received from the main control unit via the communications interface, an occupancy signal from the occupancy sensor, a predetermined power schedule stored in memory, and/or any other criteria which may be used to control power to a connected system or device. In some embodiments, the power relay is installed in the same electrical gang box as the sensor unit, as shown in FIGS. 7C-7D. Advantageously, this allows each sensor unit to operate a local power relay without requiring input from the main control unit.), 
the processor determines whether the information includes a command (Rib Fig. 9B 1170 receive voice command and 3175 Control HVAC and non-HVAC equipment. Please see screenshot Rib Fig. 9B below:

    PNG
    media_image5.png
    536
    339
    media_image5.png
    Greyscale

), and if the command is detected, the processor extracts the command (Rib ¶ 0167-0168 teaches receiving command and deciphering a command for controlling HVAC equipment. Examiner interprets deciphering in the context of Rib’s specification to be equivalent to the claimed “extracts”). 
Rib does not explicitly teach assesses an applicability of the command to identify if no authorization or an authorization from the server is needed to implement the command, when no authorization from the server is needed to implement the command, the processor implements the command, and when the authorization from the server is needed to implement the command, the processor sends a query to a server via the network unit and the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current 
However, Gil teaches assesses an applicability of the command (Throughout the Gil reference Gil discloses determining what are appropriate commands and shows this determination using multiple variances, e.g. Gil ¶ 0119 discloses a thermostat that is able to learn from user behavior, store data to adapt, and adjust settings based on the learning. In another example, Gil ¶ 0120 discloses a thermostat that is able to determine what an appropriate command is as well as determine what an appropriate adjustment is based on historical data. Additionally another example is found in Gil ¶ 0155 where a thermostat notifies a user that the HVAC system would be unable to reach a desired set-point based on conditions such as outside temperature. Gil does not limit to these three examples, it is the examiner’s understanding that each of these three examples provide adequate mapping to the claimed “assesses an applicability of the command”), and, implements the command or send a query to a server via the network unit (Gil ¶ 0120 thermostat makes adjustments based on occupancy detection. Gil ¶ 0155 recites in part: Thermostat 600 sends the current operating conditions and the command to analytics service 2504. Analytics service 2504 may determine, from current operation conditions, feedback from the equipment, and historical data, that due to the high humidity and the size of the AC unit installed relative to the size of the home, the system is unable to reach the setpoint. Analytics service 2504 may determine this by using data points from current operation to extrapolate future temperatures. Analytics service 2504 may use historical data points to determine setpoint limits under the current operating conditions. 
Gil Fig. 26D screenshot provided below:

    PNG
    media_image6.png
    758
    281
    media_image6.png
    Greyscale

Examiner notes that the limitation after the claimed “or” is not interpreted to be required by the claim. It is the examiners interpretation that the claim requires “one of” either “implements the command” OR “send a query to a server via the network unit.” If it is the applicants intention that both parts be required the examiner suggest that applicant make amendments to reflect such a desired requirement.
For purposes of compact prosecution the examiner has mapped both features and notes that only 1 of the 2 features is currently required by the claim).
Gil and Rib are analogous art because they are both related to HVAC management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the command analysis techniques of Gil with the system of Rib because a user can be informed that a desired set point is unachievable and be offered an alternative set-point  so that a user can make a choice between energy saved and time lost (Gil ¶ 0157), which is believed to be a possible improvement to user experience.
Rib-Gil does not explicitly teach assesses an applicability of the command to identify if no authorization or an authorization from the server is needed to implement the command, when no authorization from the server is needed to implement the command, the processor implements the command, and when the authorization from the server is needed to implement the command, the processor sends a query to a server via the network unit and the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location.
However, Bal teaches assesses an applicability of the command to identify if no authorization or an authorization from the server is needed to implement the command, when no authorization from the server is needed to implement the command, the processor implements the command, and when the authorization from the server is needed to implement the command, the processor sends a query to a server via the network unit (Bal ¶ 0074, 0075, 0078 Figs. 15-17 Bal ¶ 0074-0075 recites in part: accelerator sled 1202 may determine whether an orchestrator server authorization is required based on the configuration of the accelerator sled 1202 and/or the job analysis of the requested job. [0075] If the accelerator sled 1202 determines that the orchestrator server authorization is not required, the method 1500 advances to block 1522 shown in FIG. 16. Bal ¶ 0078 recites in part if the accelerator sled 1202 determines that the orchestrator server authorization is required, the method 1500 advances to block 1538 shown in FIG. 17, in which the accelerator sled 1202 transmits the job analysis performed by the accelerator sled 1202 to the orchestrator server 1204.
Please see screen shots of Figs. 15-17 below, thank you:

    PNG
    media_image7.png
    801
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    799
    480
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    818
    604
    media_image9.png
    Greyscale
).


).
Bal and Rib-Gil are analogous art because they are both related to command management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the authorization techniques of Bal with the system of Rib-Gil to identify the tasks that rely on outputs of previous tasks to be sequentially executed in a correct order to achieve a correct output.
Rib-Gil-Bal does not explicitly teach a database unit storing a command reference table, and a processor connected to the database unit; and assesses an applicability of the command based on the command and a status of the device management apparatus with reference to the command reference table; and the processor sends a query including a device identification and the command and the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location.
However, Fok teaches a database unit storing a command reference table (Fok ¶ 0040 database includes command index table 34), and a processor connected to the database unit (Fok Fig. 1); and assesses an applicability of the command based on the command and a status of the device management apparatus with reference to the command reference table (Fok ¶ 0040 recites in part: Further, database 30 may include a sub-command index table 34 that stores references to the various commands distributed by master 21 to the computing devices 22, and the status of the distributed commands, corresponding to the processing of a respective command 40. Additionally, in a zero point of failure aspect, database 30 may include a master table 36 that stores information relating to the master 21, and used for establishing a new master. Further, in a zero point of failure aspect, each computing device 22, such as the slaves 23, also includes a similar database service 52 to interface with database 30 and/or the database service 52 of the master 21.); and the processor sends a query (Fok Claim 1 slave and master network identification, claim 1 recites: 1. A computer-implemented method for a slave computing apparatus of a load balancer, comprising: determining, according to a common predetermined health maintenance algorithm independently operable by each of a plurality of slaves in the load balancer, if a master of the load balancer is functioning; and if the master is not functioning, then attempting to become the master according to a common predetermined role transitioning algorithm independently operable by each of the plurality of slaves in the load balancer, wherein the predetermined role transitioning algorithm includes setting a master network identification in a master database table to a self network identification before at least one other slave sets a corresponding other slave network identification as the master network identification in the master database table.).
Fok and Rib-Gil-Bal are analogous art because they are both related to command management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the command techniques of Fok with the system of Rib-Gil-Bal to establish new master during a failure (Fok ¶ 0040).
Rib-Gil-Bal-Fok does not explicitly teach the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location.
However, Jun teaches the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location (Jun ¶ 0066 the connection mode determination unit 220 may change the connection mode from the first connection mode to the second connection mode when receiving a status message of the specific IoT device, so that the status message of the specific IoT device can be transmitted to the management server 150 as quickly as possible).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the command techniques of Fok with the system of Rib-Gil-Bal so that the status message of the specific IoT device can be transmitted to the management server 150 as quickly as possible (Jun ¶ 0066).
For Claim 2, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, wherein the sensor (Rib and Gil both relate to HVAC systems and HVAC sensors, see both reference throughout written description and Figures. Additionally examiner notes that only one of the listed elements claimed is required and for compact prosecution purposes the examiner mapped all relevant sections of the Rib reference to the listed elements. Examiner notes that many of the listed elements may also be taught by the Gil reference and for applicant to also consider Gil as well) is at least one of an image sensor (Rib ¶ 0130 Fig. 8 3025), an optical sensor (Rib ¶ 0130 Fig. 8 3027), an acoustic sensor (Rib ¶ 0130 Fig. 8 3028), a heat sensor (Rib and Gil both relate to HVAC systems and HVAC sensors, see both reference throughout written description and Figures), and a proximity sensor (Rib ¶ 0130 Fig. 8 3024).
For Claim 3, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, wherein the sensor is equipped in the device management apparatus (Rib Fig. 8 sensors 3020 within user control device 100, see related description of Fig. 8, e.g. at least Rib ¶ 0131-0132).
For Claim 4, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, wherein the sensor is equipped in the IoT device (Examiner notes claim 8 which recites “wherein the device management apparatus is integrated into the IoT device” and notes Rib Fig. 8 sensors within user control device).
For Claim 5, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, further comprising a database unit storing a command reference table (Rib ¶ 0206 recites in part: Demand response layer 4814 may further include or draw upon one or more demand response policy definitions (e.g., databases, XML files, etc.). The policy definitions may be edited or adjusted by a user (e.g., via a graphical user interface) so that the control actions initiated in response to demand inputs may be tailored for the user's application, desired comfort level, particular building equipment, or based on other concerns. For example, the demand response policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what set points can be changed, what the allowable set point adjustment range is, how long to hold a high demand set point before returning to a normally scheduled set point
Examiner interprets the demand response policy definitions to be equivalent to claimed command reference table because the demand response policy definitions are stored in database and specify command settings).
For Claim 6, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, further comprising an output unit configured to connect with the IoT device (Rib Fig. 10A).
For Claim 7, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, wherein the device management apparatus is a peripheral apparatus separated from the IoT device (Rib Fig. 10A).
For Claim 8, Rib-Gil-Bal-Fok-Jun teaches the device management apparatus according to claim 1, wherein the device management apparatus is integrated into the IoT device (Rib Fig. 8).
For Claim 9, Rib teaches a system for remotely managing an IoT device, comprising an information acquisition unit for acquiring information from a sensor, a terminal processor connected with the information acquisition unit, and a server connected with the terminal processor via a network, (Rib Figs. 10A-10B, ¶ 0123-0128 and related description), 
the terminal processor determines whether the information includes a command (Rib Fig. 9B), and if the command is detected, the processor extracts the command (Rib ¶ 0167-0168).
Rib does not explicitly teach assesses an applicability of the command, and depending on the applicability of the command, implements the command or sends a query to the server via the network, the server assesses an applicability of the command, and depending on the applicability of the command, sends an authorization or unauthorization to the terminal processor via the network, and the terminal processor implement the command if the authorization is received. 
However, Gil teaches assesses an applicability of the command (Gil ¶ 0119-0120, 0155 and throughout), and depending on the applicability of the command, implements the command sends a query to the server via the network, the server assesses an applicability of the command, and depending on the applicability of the command, sends an authorization or unauthorization to the terminal processor via the network, and the terminal processor implement the command if the authorization is received (Gil ¶ 0155. Fig. 26D and related description. Examiner notes this citation is only for compact prosecution purposes and notes that Gil adequately teaches the first part and the server part is thus not required by the claim).
Gil and Rib are analogous art because they are both related to HVAC management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the command analysis techniques of Gil with the system of Rib because a user can be informed that a desired set point is unachievable and be offered an alternative set-point  so that a user can make a choice between energy saved and time lost (Gil ¶ 0157), which is believed to be a possible improvement to user experience.
explicitly teach assesses an applicability of the command to identify if no authorization or an authorization from the server is needed to implement the command, when no authorization from the server is needed to implement the command, the processor implements the command, and when the authorization from the server is needed to implement the command, the processor sends a query to a server via the network unit.
However, Bal teaches assesses an applicability of the command to identify if no authorization or an authorization from the server is needed to implement the command, when no authorization from the server is needed to implement the command, the processor implements the command, and when the authorization from the server is needed to implement the command, the processor sends a query to a server via the network unit (Bal ¶ 0074, 0075, 0078 Figs. 15-17 Bal ¶ 0074-0075 recites in part: accelerator sled 1202 may determine whether an orchestrator server authorization is required based on the configuration of the accelerator sled 1202 and/or the job analysis of the requested job. [0075] If the accelerator sled 1202 determines that the orchestrator server authorization is not required, the method 1500 advances to block 1522 shown in FIG. 16. Bal ¶ 0078 recites in part if the accelerator sled 1202 determines that the orchestrator server authorization is required, the method 1500 advances to block 1538 shown in FIG. 17, in which the accelerator sled 1202 transmits the job analysis performed by the accelerator sled 1202 to the orchestrator server 1204.
Please see screen shots of Figs. 15-17 below, thank you:

    PNG
    media_image7.png
    801
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    799
    480
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    818
    604
    media_image9.png
    Greyscale
).


).
Bal and Rib-Gil are analogous art because they are both related to command management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the authorization techniques of Bal with the system of Rib-Gil to identify the tasks that rely on outputs of previous tasks to be sequentially executed in a correct order to achieve a correct output.
Rib-Gil-Bal does not explicitly teach a database unit storing a command reference table, and a processor connected to the database unit; and assesses an applicability of the command based on the command and a status of the device management apparatus with reference to the command reference table; and the processor sends a query including a device identification and the command.
However, Fok teaches a database unit storing a command reference table (Fok ¶ 0040 database includes command index table 34), and a processor connected to the database unit (Fok Fig. 1); and assesses an applicability of the command based on the command and a status of the device management apparatus with reference to the command reference table (Fok ¶ 0040 recites in part: Further, database 30 may include a sub-command index table 34 that stores references to the various commands distributed by master 21 to the computing devices 22, and the status of the distributed commands, corresponding to the processing of a respective command 40. Additionally, in a zero point of failure aspect, database 30 may include a master table 36 that stores information relating to the master 21, and used for establishing a new master. Further, in a zero point of failure aspect, each computing device 22, such as the slaves 23, also includes a similar database service 52 to interface with database 30 and/or the database service 52 of the master 21.); and the processor sends a query including a device identification and the command (Fok Claim 1 slave and master network identification, claim 1 recites: 1. A computer-implemented method for a slave computing apparatus of a load balancer, comprising: determining, according to a common predetermined health maintenance algorithm independently operable by each of a plurality of slaves in the load balancer, if a master of the load balancer is functioning; and if the master is not functioning, then attempting to become the master according to a common predetermined role transitioning algorithm independently operable by each of the plurality of slaves in the load balancer, wherein the predetermined role transitioning algorithm includes setting a master network identification in a master database table to a self network identification before at least one other slave sets a corresponding other slave network identification as the master network identification in the master database table.).
Fok and Rib-Gil-Bal are analogous art because they are both related to command management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the command techniques of Fok with the system of Rib-Gil-Bal to establish new master during a failure (Fok ¶ 0040).
Rib-Gil-Bal-Fok does not explicitly teach the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location.
However, Jun teaches the status of the device management apparatus includes at least one of connection to the network, operation mode, security level, current time, and current location (Jun ¶ 0066 the connection mode determination unit 220 may change the connection mode from the first connection mode to the second connection mode when receiving a status message of the specific IoT device, so that the status message of the specific IoT device can be transmitted to the management server 150 as quickly as possible).
Jun and Rib-Gil-Bal-Fok are analogous art because they are both related to command management.
(Jun ¶ 0066).
For Claim 10, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, wherein the sensor is at least one of an image sensor, an optical sensor, an acoustic sensor, a heat sensor, and a proximity sensor (Rib ¶ 0130, Fig. 8).
For Claim 11, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, wherein the sensor is equipped in the IoT device (Rib Fig. 8).
For Claim 12, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, further comprising a terminal database unit storing a first command reference table (Rib ¶ 0206).
For Claim 13, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, further comprising an output unit configured to connect with the IoT device (Rib Fig. 10A).
For Claim 14, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, further comprising a server database unit storing a second command reference table (Rib ¶ 0206).
For Claim 15, the claim is substantially similar to claim 9 and therefore is rejected for the same reasons set forth above. 
For Claim 16, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 9, wherein the server database unit further stores a device reference table, and the server assesses the applicability of the command based on the command and the device identification with reference to the second command reference table to identify if a condition for the IoT device to implement the command is met, and the server further assesses the applicability of the command based on the command and the device identification with reference to the device reference table to identify if the IoT device is allowed to implement the command (Bal ¶ 0074, 0075, 0078 Figs. 15-17 Bal ¶ 0074-0075 recites in part: accelerator sled 1202 may determine whether an orchestrator server authorization is required based on the configuration of the accelerator sled 1202 and/or the job analysis of the requested job. [0075] If the accelerator sled 1202 determines that the orchestrator server authorization is not required, the method 1500 advances to block 1522 shown in FIG. 16. Bal ¶ 0078 recites in part if the accelerator sled 1202 determines that the orchestrator server authorization is required, the method 1500 advances to block 1538 shown in FIG. 17, in which the accelerator sled 1202 transmits the job analysis performed by the accelerator sled 1202 to the orchestrator server 1204).
For Claim 17, Rib-Gil-Bal-Fok-Jun teaches the system according to claim 15, wherein the server database unit further stores a device reference table, and the server assesses the applicability of the command based on the command and the device identification with reference to the second command reference table to identify if a condition for the IoT device to implement the command is met, and the server further assesses the applicability of the command based on the command and the device identification with reference to the device reference table to identify if the IoT device is allowed to implement the command (Bal ¶ 0074, 0075, 0078 Figs. 15-17 Bal ¶ 0074-0075 recites in part: accelerator sled 1202 may determine whether an orchestrator server authorization is required based on the configuration of the accelerator sled 1202 and/or the job analysis of the requested job. [0075] If the accelerator sled 1202 determines that the orchestrator server authorization is not required, the method 1500 advances to block 1522 shown in FIG. 16. Bal ¶ 0078 recites in part if the accelerator sled 1202 determines that the orchestrator server authorization is required, the method 1500 advances to block 1538 shown in FIG. 17, in which the accelerator sled 1202 transmits the job analysis performed by the accelerator sled 1202 to the orchestrator server 1204).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180144615 A1, Abstract- Techniques are described for detecting and handling unauthenticated commands in a property monitoring system. In some implementations, a monitoring system may include sensors located throughout a property, a monitoring control unit, and an input device. The monitoring control unit may be configured to receive data collected by the sensors, as well as an input command detected by the input device. For an input command that does not include authentication information, the monitoring control unit may generate property state information based on the sensor data, then analyze the property state data and the input command against one or more rules that relate to authorization of unauthenticated commands. Based on the analysis, the monitoring control unit may determine whether to perform the action corresponding to the input command or whether to perform another action, for example, generating and providing a notification or authorization request to a user.
ii. US 20170041524 A1- Abstract- The various embodiments described herein include methods, devices, and systems for repurposing IR transmitters. In one aspect, a method is performed at a first electronic device with a camera, one or more IR transmitters, one or more processors, and memory coupled to the one or more processors. The method includes operating the first electronic device in a first mode, the first mode including illuminating an environment proximate the first electronic device via at least one of the one or more IR transmitters to generate an image, via the camera, of at least a portion of the environment. The method further includes operating the first electronic device in a second mode, the second mode including communicating information to a second electronic device via at least one of the one or more IR transmitters.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446